                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

PHILLIP E. BOOSE,

        Petitioner,                              JUDGMENT IN A CIVIL CASE

v.                                                   Case No. 17-cv-303-jdp

LOUIS WILLIAMS, II,

        Respondent.




       IT IS ORDERED AND ADJUDGED that judgment is entered denying Phillip

E. Boose’s petition for a writ of habeas corpus under 28 U.S.C. §2241 and dismissing

this case.

              /s/                                                11/28/2018

             Peter Oppeneer, Clerk of Court                         Date
